[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       JUNE 26, 2012
                                            No. 11-12008
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                           D.C. Docket No. 6:10-cr-00294-GAP-KRS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

JOSE ANTONIO RIVERA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 26, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
      H. Kyle Fletcher, appointed counsel for Jose Antonio Rivera in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Rivera’s conviction

and sentence are AFFIRMED.




                                          2